DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2020.
Claim 1 does not mention bananas, plurality of bananas, suspension of bananas, and inverting the second perimeter wall.  Regarding Claim 6, it does not contain inverting the second perimeter wall, bananas, and plurality of bananas. Applicant's election without traverse of Invention II in the reply filed on date November 23, 2020 is acknowledged.  
Regarding applicant’s arguments, presented with the amendments to Claims 1 and 6, examiner does not find these arguments persuasive.  Claim 1 has been amended pertaining to the perimeter walls and film tube going over the same.  Claim 6 has been amended regarding the long sides of the perimeter walls and are inside the film tube and in that a space is formed to suspend the bananas. Therefore, due to these amendments to Claim 1 and Claim 6, this places the aforementioned claims in the same scope as Claim 13 and so there is no serious burden to examine them all.  This is not found persuasive because in the instant case, the process for using the product as claimed can be practiced with another material different product such as toys or delicate glass as previously mentioned. Additionally other products can be claimed such as bone china, lightbulbs, laboratory instruments, sculptures, or artwork and Claims 1 and 6 do not include inverting and suspending bananas.  As previously noted in the Requirement for Restriction/Election correspondence, Invention I and II have separate classification in the art.  As 

Therefore, Claims 1-12 are still withdrawn from consideration.

Claims Status

Claims 13-18 are examined below.

This application is in condition for allowance except for the following formal matters:  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 1806 in Figure 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of undue length. The abstract’s 198 words exceed the range of 50 – 150 words.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 13-18 are allowed.  Regarding Claim 13, the prior art of record fails to disclose, teach, or fairly suggest the method of a container system for the packaging, transporting, and displaying comprising the inventive step of suspending the bananas in the film tube having both ends open.  The prior art of record that comes closest to teaching these limitations is Fernandez et al., US 2006/0172044A1, Carpenter US 597,391, and Gottesman US 2,599,708.  Fernandez et al., teaches storing and transporting fruit, particularly bananas.  However, Fernandez et al., fails to teach the inventive step of suspending the bananas in the film tube having both ends open.  Carpenter teaches packing a bunch of bananas. However, Carpenter fails to teach the inventive step of suspending the bananas in the film tube having both ends open. Gottesman teaches for a box placed on long side.  However, Gottesman fails to teach the inventive step of suspending the bananas the bananas in the film tube having both ends open. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.  Regarding Claims 14-18, they are allowable since they depend on allowable Claim 13.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gottesman, US 2,599,708, is cited for having the long end of the box on its side.  Wei, US 3,522,905, is cited for containing the bottom of the container system and the opposing sides.  Carpenter, US 597,391, is cited in that it demonstrates the suspending bananas in the upright position.  Fernandez et al., US 2006/0172044A1, is cited for packaging, transporting, and displaying bananas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                 

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731